Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, lines 8-9, “region set in accordance with results of flaw detection by the nondestructive inspection unit is irradiated with the beam” should read “region, set in accordance with results of flaw detection by the nondestructive inspection unit, is irradiated with the beam” for improved clarity.
In claim 2, line 3, “an electron gun performing irradiation of an electron ray” should read “an electron gun performing emission of an electron ray”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 5, recites "formed of the hardened conductive powder".  The term “hardened conductive powder” is not previously used and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 1, line 5, reads on "formed of hardened conductive powder".  Dependent claims fall herewith.
Claim 1, line 7, recites "a beam".   It is not clear whether the same or different beam as the one recited earlier in the claim is being referenced, rendering the claim indefinite.    For the purpose of examination, claim 1, line 7, reads on "the beam".  Dependent claims fall herewith.
Regarding the recitation in claim 2 of an “a coil control unit controlling the coil portion”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claim 2 is indefinite and is rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Dependent claims fall herewith.
Claim 5, line 4, recites "an additive manufacturing method ".   It is not clear whether the same or different method as the one recited earlier in the claim is being referenced, rendering the claim indefinite.    For the purpose of examination, claim 5, line 4, reads on "the additive manufacturing method ".  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Beam irradiation unit in claim 1
Nondestructive inspection unit in claims 1-5
Energy control unit in claim 1
Coil control unit in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Beam irradiation unit in claim 1 reads on an electron gun performing emission of an electron ray serving as the beam, -2- 6211065-1Applicant: IHI CORPORATION Application No.: Not Yet Known 
an acceleration power source supplying an acceleration voltage to the electron gun, and 
a coil portion forming a magnetic field in a region in front of an irradiation port of the electron gun
Nondestructive inspection unit in claims 1-5 reads on probe 9a including a plurality of inspection coils 20 disposed side by side, each of the inspection coils provided with an excitation coil 21 and a pair of detection coils 22, per paras. 0026-0027 and Figs. 2 and 4
Energy control unit in claim reads on an acceleration voltage control unit controlling the acceleration voltage, and a coil control unit controlling the coil portion
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious an additive manufacturing device comprising: 
a beam irradiation unit irradiating a conductive powder disposed in a layered shape with a beam;	
a nondestructive inspection unit detecting a flaw in a surface layer of an additively manufactured article formed of hardened conductive powder; and 
an energy control unit controlling energy of the beam, 
wherein the energy control unit increases energy of the beam when a repairing region, set in accordance with results of flaw detection by the nondestructive inspection unit, is irradiated with the beam,
wherein the beam irradiation unit under 112(f) reads on an electron gun performing emission of an electron ray serving as the beam,    
an acceleration power source supplying an acceleration voltage to the electron gun, and 
a coil portion forming a magnetic field in a region in front of an irradiation port of the electron gun; and wherein the nondestructive inspection unit under 112(f) reads on probe including a plurality of inspection coils disposed side by side, each of the inspection coils provided with an excitation coil and a pair of detection coils  
Regarding claim 5, the prior art of record does not teach, suggest, or render obvious An additive manufacturing method for manufacturing a three-dimensional laminate shaped article by irradiating a conductive powder-3-6211065-1Applicant: IHI CORPORATION Application No.: Not Yet Knowndisposed in a layered shape with a beam and melting and hardening the conductive powder, an additive manufacturing method comprising: 
a melting step of melting the conductive powder of a first layer by irradiating the conductive powder of the first layer held by a holding unit with the beam; 
a nondestructive inspection step of detecting a flaw in a surface layer of the three-dimensional laminate shaped article after the conductive powder of the first layer has been melted and hardened; 

a repairing step of repairing a region set in accordance with results of flaw detection in the nondestructive inspection step, 
wherein in the repairing step, when the conductive powder of the second layer is irradiated with the beam, the region is repaired by increasing energy of the beam.
The closest prior art of record are Tsumuraya (US PG Pub 2018/0071987), Wiel (US PG Pub 2016/0214319), Goldfine (US PG Pub 2018/0264590), and Bamberg (US PG Pub 20140159266).
Wiel teaches an AM deposition system with a coil based inspection unit.  Each of the other references teach AM methods and apparatus with various types of nondestructive inspection units.  However, none of these references teaches or renders obvious the above combinations of features recited in claims 1 and 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JIMMY R SMITH JR./Examiner, Art Unit 1745